Citation Nr: 1109128	
Decision Date: 03/08/11    Archive Date: 03/17/11

DOCKET NO.  07-15 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease, lumbar spine, to include as secondary to bilateral pes planus.

2.  Entitlement to service connection for arthritis of the left knee, to include as secondary to bilateral pes planus.

3.  Entitlement to service connection for arthritis of the right knee, to include as secondary to bilateral pes planus.

4.  Entitlement to service connection for left hip fusion, to include as secondary to bilateral pes planus.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 




REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1975 to November 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in Nashville, Tennessee.

The Board notes that the appellant requested a hearing before a decision review officer (DRO) in connection with the current claims.  The DRO hearing was scheduled and subsequently held in June 2008.  The appellant and the appellant's wife testified at that time and the hearing transcript is of record.  The Board also notes that the appellant requested a Travel Board hearing in connection with the current claims as well.  The Travel Board hearing was subsequently scheduled and held in November 2008.  The appellant and the appellant's wife testified at that time and the hearing transcript is of record.

This case was previously before the Board in December 2008 when the issue of entitlement to service connection for left hip fusion, to include as secondary to bilateral pes planus, was denied and all other issues were remanded.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a March 2010 order, the Court granted the parties' joint motion for remand, vacating the Board's December 2008 decision, as to the claim of entitlement to service connection for left hip fusion, to include as secondary to bilateral pes planus, and remanded the case for compliance with the terms of the joint motion.

While the case was on appeal to the Court regarding the issue of entitlement to service connection for left hip fusion, to include as secondary to bilateral pes planus, the case again came before the Board in April 2010 regarding issues remanded by the Board in December 2008.  In April 2010 the Board again remanded the issues of entitlement to service connection for degenerative disc disease, lumbar spine, to include as secondary to bilateral pes planus; entitlement to service connection for arthritis of the left knee, to include as secondary to bilateral pes planus; entitlement to service connection for arthritis of the right knee, to include as secondary to bilateral pes planus; and entitlement to a TDIU for further development.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In April 2010 the Board remanded the Veteran's claims of entitlement to service connection for degenerative disc disease, lumbar spine, to include as secondary to bilateral pes planus; entitlement to service connection for arthritis of the left knee, to include as secondary to bilateral pes planus; entitlement to service connection for arthritis of the right knee, to include as secondary to bilateral pes planus; and entitlement to a TDIU, and instructed that the Veteran be afforded a VA medical examination and, after completion of all other development, the claims be readjudicated and if the benefits sought on appeal were not granted, the Veteran and his representative be issued a supplemental statement of the case and provided an opportunity to respond.

Review of the claims file reveals that the Veteran was afforded a VA medical examination in August 2010.  However, subsequent to this examination, there is no indication that the claims were readjudicated or that a Supplemental Statement of the Case (SSOC) was issued.  Here, the case was returned to the Board on remand from the Court and thus the RO may not have had an opportunity to prepare the SSOC.  As such, these issues must be remanded for the claims to be readjudicated, for a supplemental statement of the case to be issued, and for the Veteran to be provided with an opportunity to respond.

Review of the claims file shows that the Veteran receives treatment for his disorders from VA; however, there are no records dated since June 2008 associated with the claims file.  VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in federal custody.  See 38 U.S.C.A. § 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1) (2010).  In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  As such, attempts must be made to obtain all VA treatment records regarding the Veteran dated since June 2008.

The Veteran seeks service connection for left hip fusion, to include as secondary to bilateral pes planus.  He was afforded a VA Compensation and Pension (C&P) joints examination in February 2007.  The Veteran reported that he went to sick call once in service for his hips.  After examination, the Veteran was diagnosed with avascular necrosis of the left hip status post left hip arthrodesis and left total hip arthroplasty with significant pain and limited range of motion.  The examiner rendered the opinion that the Veteran's avascular necrosis was less likely than not the result of or caused by the Veteran's service-connected bilateral pes planus.  The examiner explained that avascular necrosis was commonly due to alcoholism, prolonged steroid use, sickle cell disease, and idiopathic reasons.  The examiner reasoned that due to the Veteran's lack of the other common causes, that the Veteran's avascular necrosis was likely due to idiopathic reasons and unrelated to the Veteran's bilateral pes planus.

In January 2009 the Veteran was afforded another VA C&P examination.  The examiner noted that the Veteran complained of pain in his left hip.  The Veteran reported that he had severe arthritis, had undergone a hip fusion in 1986, and had subsequently undergone a total hip arthropathy in the early 1990's.  After physical examination the Veteran was diagnosed with left hip arthropathy for severe degenerative joint disease with residual loss of motion.  The examiner did not render an opinion regarding the etiology of the Veteran's left hip condition or comment upon the Veteran's reports of in-service hip pain.

The Veteran has submitted articles from Drs. Z., P., R., and B. that discuss the relationship between flat feet and hip pain.

The Board notes that a medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  In addition, where a medical examination does not contain sufficient detail to decide the claim on appeal, the examination is inadequate.  See Hayes v. Brown, 9 Vet. App. 67, 73 (1996).  In light of the state of the record, including the agreement of the parties that forms the basis of the joint motion to remand, which was granted by the Court, the Board finds that the Veteran must be afforded a VA examination to determine whether he has a left hip disorder that is related to or had its onset in service and/or is related to or permanently aggravated by his pes planus taking into consideration his reports of in service treatment and the submitted relevant medical articles.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran seeks entitlement to a TDIU.  The law provides that a TDIU may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).  The Board notes that the Veteran currently meets the schedular criteria for a TDIU; however, no opinion has been obtained regarding whether the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  As such, the Board finds that the claim of entitlement to a TDIU must be remanded for an opinion to be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Attempt to obtain VA medical records pertaining to the Veteran that are dated since June 2008.  Any additional pertinent records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

2.  Then arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset and etiology of any left hip disorder found to be present.  The claims folder should be made available to and reviewed by the examiner.  The examiner should indicate in the report whether the claims file was reviewed.  All indicated studies should be performed, and all findings should be reported in detail.  The examiner must comment on the Veteran's report of in-service left hip symptoms and on the medical articles submitted by the Veteran, and opine as to whether it is at least as likely as not that any left hip disorder found to be present is related to or had its onset during service, and particularly, to his reported in-service hip symptoms.  If not, the examiner should opine as to whether it is at least as likely as not that any left hip disorder found to be present is secondary to or aggravated by his flat feet.  In offering these assessments, the examiner must acknowledge and discuss the Veteran's report of in-service left hip problems.

In addition, the examiner is requested to opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected disabilities (flat feet, tenosynovitis of the right ankle associated with flat feet, tenosynovitis of the left ankle associated with flat feet, mild hallux valgus deformity of the left associated with flat feet, and mild hallux valgus deformity of the right associated with flat feet), either alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation.

Complete rationale for all opinions expressed and conclusions reached should be set forth in a legible report.  It is requested that the examiner consider and reconcile any conflicting medical opinions of record and any contradictory evidence regarding the above questions.

3.  Thereafter, readjudicate each of the Veteran's claims.  If the benefits sought on appeal are not granted in full, the RO should issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

